Exhibit 10.27

 

 

On April 7, 2016, we appointed Jamey Johns, 49, as our Chief Accounting Officer.
Mr. Johns has also served as our Vice President, Corporate Controller since
March 21, 2016. Prior to joining us, Mr. Johns was Controller of K-Swiss Global
Brands Inc. from 2015 to 2016, a leading global provider of athletic footwear
and apparel and Vice President of Finance and Corporate Controller for Reiter
Affiliated Companies from 2010 until 2014, a leading agricultural producer of
fresh berries. Mr. Johns is licensed as a Certified Public Accountant in the
state of California. He completed an MBA program in Finance with the College of
Business and Economics at California State University East Bay in 2002 and
earned a Bachelor of Science in Accounting at the University of Redlands in
Redlands, California in 1989.

 

Mr. Johns will receive an annual base salary of $155,000 and will be eligible to
receive incentive compensation awards of not less than $20,000 during his first
year of employment. Subject to approval of our Board of Directors, Mr. Johns
will also receive an option to purchase 100,000 shares of our common stock,
which will vest over a period of four years. Mr. Johns’ employment with us is on
an at-will basis.

 